Citation Nr: 0945292	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-13 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for rash, to include 
psoriasis, as secondary to posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for psoriatic 
arthritis, to include as secondary to fibromyalgia or PTSD.

3.  Entitlement to service connection for fibromyalgia, 
including persistent fatigue, tension headaches, neck joint 
and muscle pain, heartburn, numbness, blurred vision, sleep 
disturbance, restless legs, irritable bowel with bloating, 
and impaired concentration; to include as secondary to PTSD.

4.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.

5.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before a Decision Review Officer at the 
RO in July 2008.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In October 2009 correspondence, the Veteran made a timely 
request for a videoconference hearing before a member of the 
Board.  Accordingly, the appeal is remanded for the following 
action:

The Veteran is to be scheduled for a 
videoconference hearing at the RO before 
a Veterans Law Judge.  

After the appellant has been afforded an opportunity to 
appear at a hearing before a 
Veterans Law Judge, the RO need not take any further 
adjudicatory action, but should return the claims folder to 
the Board for further appellate review.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


